Case 1:18-cv-06658-JSR Document 889 Filed 06/29/20 Page 1 of 42

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

In re PLATINUM-BEECHWOOD LITIGATION : 18-cv-6658 (JSR)

MARTIN TROTT and CHRISTOPER SMITH,

as Joint Official Liquidators and

Foreign Representatives of PLATINUM

PARTNERS VALUE ARBITRAGE FUND L.P.

(in Official Liquidation), and : 18-cv-10936 (JSR)
PLATINUM PARTNERS VALUE ARBITRAGE

FUND L.P. (in Official

Liquidation),

Plaintiffs,
OPINION AND ORDER

 

-V-

PLATINUM MANAGEMENT (NY) LLC, et
al.,

Defendants.

JED S. RAKOFF, U.S.D.J.

Familiarity with the relevant background to this case is
here assumed. Now before the Court are: (1) the motion of
defendant Murray Huberfeld to exclude from trial Bill Post’s
expert testimony based on his report dated November 14, 2019,
ECF No. 628-1 (“Post Report”), pursuant to Fed. R. Evid. 702 and

403 and Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S.

 

579, 589 (1993);1 (2) the motion of defendant David Bodner to
exclude from trial Ronald Quintero’s expert testimony based his

report dated November 14, 2019, ECF No. 634-1 (“Quintero

 

i Huberfeld joins Bodner’s motion to exclude the Quintero
Report. See Huberfeld Mem. 1 n.2.

 
Case 1:18-cv-06658-JSR Document 889 Filed 06/29/20 Page 2 of 42

Report”), pursuant to Fed. R. Evid. 702 and 403 and Daubert;?* and
(3) the motion of defendant Bernard Fuchs joining the motions of
Bodner and Huberfeld. See ECF Nos. 627, 630, 632; see also

Huberfeld Mem.; Bodner Mem.; Huberfeld Reply; Bodner Reply.?

 

Plaintiffs Martin Trott and Christopher Smith, as Joint Official
Liguidators and Foreign Representatives of Platinum Partners
Value Arbitrage Fund L.P. (“PPVA” or the “Master Fund”), and
PPVA oppose these motions. See Pls. Huberfeld Opp.; Pls. Bodner
Opp.

For the reasons set forth below, the Court grants in part
Huberfeld’s motion, as joined by Fuchs and Bodner, by precluding

Post from (1) opining on defendants’ mental state, and (2)

 

2 Bodner joins Huberfeld’s motion to exclude the Post Report.
See Bodner Mem. 25 n.16. i

3 In this Opinion and Order, the abbreviation “Huberfeld

Mem.” refers to the Memorandum of Law of Defendant Murray

Huberfeld in Support of His Motion to Exclude the Expert Report

of Bill Post, ECF No. 629; the abbreviation “Bodner Mem.” refers

to the Memorandum of Law of Defendant David Bodner in Support of

His Motion to Exclude the Expert Report of Ronald G. Quintero, :
ECF No. 633; the abbreviation “Pls. Huberfeld Opp.” refers to ‘
the Memorandum of Law in Opposition to Defendants’ Motion to :
Exclude the Expert Report of Bill Post, ECF No. 637; the

abbreviation “Pls. Bodner Opp.” refers to the plaintiffs’

Memorandum of Law in Opposition to Defendants’ Motion to Exclude

the Expert Report of Ronald G. Quintero, ECF No. 640; the

abbreviation “Huberfeld Reply” refers to the Reply Memorandum of

Law of Defendant Murray Huberfeld in Further Support of His

Motion to Exclude the Expert Report of Bill Post, ECF No. 642;

and the abbreviation “Bodner Reply” refers to the Reply

Memorandum of Law of David Bodner in Support of His Motion to

Exclude the Expert Report of Ronald G. Quintero, ECF No. 643.
Case 1:18-cv-06658-JSR Document 889 Filed 06/29/20 Page 3 of 42

stating legal conclusions that Beechwood and Black Elk
Opportunity Fund (“BEOF”) were alter egos of Platinum Management
(NY) LLC (“Platinum Management”) and that Platinum Management
breached its fiduciary duty to PPVA. With respect to other
challenged aspects of the Post Report, Post may testify as to
(1) what a fiduciary or investment manager in a given context
would ordinarily do, (2) what the defendants here did instead,
and (3) why the latter had the effect of defrauding or harming
PPVA. Furthermore, Post may testify as to what the law is to the
extent that his statements are, in fact, what the law is as
determined by the Court; if the parties dispute what the
relevant law should be, this should be the subject of motions in
limine immediately prior to trial.

In addition, the Court grants in part Bodner’s motion, as
joined by Huberfeld and Fuchs, by excluding Quintero’s testimony
based on (1) his valuation opinion reflected in Exhibits 20 and
25 of Quintero’s report, as well as other related parts of his
report, where he compares the values reported by Platinum
Management and the values assigned by third-party valuators to
imply that Platinum overvalued its assets, (2) his valuation
opinion regarding PPVA’s investments in Over Everything, LLC
(“Over Everything”) and China Horizon Holdings Limited (“China
Horizon”), and (3) his quantification of hypothetical

redemptions by investors reflected in ¥ 72 and Ex. 39 of the

 

 

 

 

 
Case 1:18-cv-06658-JSR Document 889 Filed 06/29/20 Page 4 of 42

report. With respect to other challenged aspects of the Quintero
Report, Quintero may, subject to the exclusions discussed in the
previous sentence, provide his valuation opinions based on the
so-called “straight-line” method, as long as he tells the jury
that his method is unconventional and explains why he had to
proceed in this alternative manner. Also, Quintero may testify
that the amount of damages attributable to inflated incentive
fees is $55.083 million, but may not testify that such amount is
$88.9 million or “at least” $55.083 million.
In all other aspects, the motions are denied.?
Legal Standards
Fed. R. Evid. 702, governing the admissibility of expert

testimony, states:

A witness who is qualified as an expert by knowledge,

skill, experience, training, or education may testify in

the form of an opinion or otherwise if: (a) the expert’s

scientific, technical, or other specialized knowledge

will help the trier of fact to understand the evidence or

to determine a fact in issue; (b) the testimony is based

on sufficient facts or data; (c) the testimony is the

product of reliable principles and methods; and (d) the

expert has reliably applied the principles and methods to

the facts of the case.

Under this rule, the Court must ensure that “any and all

scientific testimony or evidence admitted is not only relevant,

 

4 As stated during oral argument held telephonically on June
12, 2020, the Court will strictly enforce the rule that experts
are not permitted to go outside the bounds of their reports when
giving their testimony. See Transcript dated June 12, 2020.

 

 

 

 

 
Case 1:18-cv-06658-JSR Document 889 Filed 06/29/20 Page 5 of 42

but reliable.” Daubert, 509 U.S. at 589.° Also, the Court should
exclude the evidence only if “the flaw is large enough that the
expert lacks good grounds for his or her conclusions.” Beastie

Boys v. Monster Energy Co., 983 F. Supp. 2d 354, 363 (S.D.N.Y.

 

2014). “Vigorous cross-examination, presentation of contrary
evidence, and careful instruction on the burden of proof are the
traditional and appropriate means of attacking shaky but
admissible evidence.” Daubert, 509 U.S. at 595-96.

In addition to the requirements of Fed. R. Evid. 702,
expert testimony is also subject to the relevancy requirement
under Fed. R. Evid. 401. Lastly, under Fed. R. Evid. 403, the
Court may still exclude relevant evidence “if its probative
value is substantially outweighed by a danger of one or more of
the following: unfair prejudice, confusing the issues,
misleading the jury, undue delay, wasting time, or needlessly
presenting cumulative evidence.” Fed. R. Evid. 403.

Analysis - Huberfeld’s Motion

 

By way of background, the remaining claims against

Huberfeld® allege that Huberfeld and others fraudulently caused

 

° Unless otherwise indicated, in quoting cases all internal
quotation marks, alterations, emphases, footnotes, and citations
are omitted.

6 These consist of claims for breach of fiduciary duty,
fraud, constructive fraud, aiding and abetting breach of
fiduciary duty, aiding and abetting fraud, and civil conspiracy.

 
Case 1:18-cv-06658-JSR Document 889 Filed 06/29/20 Page 6 of 42

PPVA to (1) falsely inflate the net asset values (“NAVs”)
ascribed to PPVA’s assets, thereby enabling Platinum principals,
including Huberfeld, to collect unearned management and
incentive fees, and (2) engage in non-commercial transactions
for the benefit of others at the expense of PPVA.

Post’s qualification as an expert is not disputed. See Fed.
R. Evid. 702; Huberfeld Reply 3.7 Post claims that the scope of
his expert assignment consists of explaining “how investment
fund managers implement practices, processes, and controls in
order to comply with their fiduciary duties,” evaluating “how
Platinum Management (NY) LLC and individual defendants named
later in this report managed [PPVA] in the 2012 to 2016
timeframe,” and opining, “from an investment management industry
perspective, as to whether such management was consistent with
their fiduciary duties.” Post Report @ 9.

I. Testimony on defendants’ mental state

“Inferences about the intent or motive of parties or others
lie outside the bounds of expert testimony.” In re Rezulin

Prods. Liab. Litig., 309 F. Supp. 2d 531, 547 (S.D.N.Y. 2004);

 

 

7 Post is a Senior Managing Director at FTI Consulting’s
Forensic and Litigation Consulting practice. See Post Report {™
1. Post has over 29 years of experience as an investment
management professional, including as chief executive officer,
chief investment officer, portfolio manager, and chief
compliance officer at various investment management and advisory
companies. See id. He also has expertise in analyzing and
monitoring the performance of other fund managers. See id.

 

 

 
Case 1:18-cv-06658-JSR Document 889 Filed 06/29/20 Page 7 of 42

see also Marvel Worldwide, Inc. v. Kirby, 777 F. Supp. 2d 720,

 

729-30 (S.D.N.Y. 2011), aff’d in part and vacated in part, 726

 

F.3d 119 (2d Cir. 2013).

Accordingly, Post may not testify about the knowledge or
intent of the defendants with respect to the alleged fraudulent
schemes at issue. See, e.g., Post Report FT 13 (stating that
Platinum Management and its principals “[i]ntentionally engaged
in sham transactions ... .”); id. @ 23 (“Bodner, Huberfeld,
and Fuchs all had knowledge of and/or controlled [Platinum
Management] and its engagement in fraudulent activities.”).

II. Testimony on legal conclusions

“Tt is a well-established rule in this Circuit that experts
are not permitted to present testimony in the form of legal

conclusions.” United States v. Articles of Banned Hazardous

 

Substances, 34 F.3d 91, 96 (2d Cir. 1994). To allow such
opinions would “trespass[] on the province of the jury and the
trial court” by imposing the expert’s view on the parameters of
the law and whether or not it has been violated. Fiataruolo v.
United States, 8 F.3d 930, 941 (2d Cir. 1993).

In Sections III, VI, and VII, Post offers a legal
conclusion that Beechwood and BEOF were alter egos of Platinum
Management. See, e.g., Post Report TF 13, 51, 54. Since “alter
ego” is a legal term of art, this is in effect a legal

conclusion, at least in part, and consequently Post may not

 

 

 

 

 

 

 
Case 1:18-cv-06658-JSR Document 889 Filed 06/29/20 Page 8 of 42

testify as such at trial. However, Post is permitted to testify,
based on his industry experience, as to whether Platinum
Management, Beechwood and BEOF had the indicia of an alter ego
relationship. See id. Tf 55-66.

Similarly, in Sections VIII and IX, Post offers a legal
conclusion that Platinum Management failed to meet its fiduciary
duty to PPVA in various ways. See, e.g., id. GI 69, 84, 95, 111.
Again, Post may not testify as such at trial. However, Post may
testify as to (1) what a fiduciary or investment manager in a
given context would ordinarily do according to relevant industry
standards, (2) what the defendants here did instead, and (3) why
the latter had the effect of defrauding or harming PPVA.® When
offering the third type of testimony, Post may not use the
adjective “fraudulent” to directly describe the transactions at
issue (e.g., “engaged in fraudulent transactions”), see, e€.g.,
id. 99 13, 22, 23, 27, 30-32, 48, 50, 52, 54, 69, 84, 95, 110-
11, as such characterization amounts to providing legal

conclusions with respect to fraud claims. See United States v.

 

 

8 As the Court stated during oral argument, by way of
analogy, this is akin to the third prong of Rule 10b-5 of the
Securities Exchange Act of 1934. See 17 C.F.R. § 240.10-5(c)
(“To engage in any act, practice, or course of business which
operates or would operate as a fraud or deceit upon any person”)
(emphasis added).

 

 

 

 

 

 

 

 

 

 
Case 1:18-cv-06658-JSR Document 889 Filed 06/29/20 Page 9 of 42

Scop, 846 F.2d 135, 139-43 (2d Cir. 1988); see also Fed. R.
Evid. 703.9

Applying this framework, the Court holds that Post may
testify, subject to all exclusions and conditions stated
elsewhere in this Opinion and Order, on the topics of, inter

e How investment managers must perform their duties in
accordance with relevant industry standards, see, ¢.g.,
Post Report @f 42-47;

e How “Platinum Management and its principals, .. . [a]ls an
SEC Registered Investment Advisor, had a fiduciary duty to
put [PPVA’s] .. . interests above the interests of
Platinum Management and its principals,” id. @ 13;7°

e How Platinum Management “put its own interests . . . above
those of [PPVA]” and such conduct had the effect of

defrauding PPVA, id. @ 69;

 

2 To be clear, Post may testify to the so-called badges of
fraud, subject to all exclusions and conditions mentioned
elsewhere in this Opinion and Order. See Grayiel v. AIO
Holdings, LLC, No. 3:15-cv-821(CHB) (LLK), 2019 WL 2372901, at *3
(W.D. Ky. Mar. 15, 2019).

 

10 The Court’s understanding of this portion of the report is
that Post did not intend to opine that specific individuals such
as Huberfeld owed a fiduciary duty; rather, the report implies
that, if Huberfeld, as a factual matter, is found by fact-
finders to be a Platinum principal as such, then he would owe a
fiduciary duty. See also Transcript dated June 12, 2020.
Therefore, Post may testify based on this excerpted portion of
the report.

 

 

 

 

 

 

 

 

 

 
Case 1:18-cv-06658-JSR Document 889 Filed 06/29/20 Page 10 of 42

e How Platinum Management and its executives “overvalue[d]

PPVA’s interests,” id. FI 25; see also, e.g., id. TW 102-

 

110;

e How the overvaluation had the effect of harming PPVA, see,
e.g., id. {I 13;

e How Platinum and its executives “engaged in [] transactions
involving self-dealing, conveyance, subordination, and
encumbrance of fund assets, and [] misrepresentation of
asset values - all of which financially damaged the Master
Fund for the [personal] benefit of [Platinum Management’ s]

owners,” id. @ 48; see also, e.g., id. II 49-52;

 

e Lack of independent safeguards (to be framed as deviation
from relevant industry standards) in connection with
related-party transactions involving Black Elk, Agera, and
the Nordlicht Side Letter, as well as the manner and extent
to which defendants’ conduct had the effect of harming

PPVA,1! see, e.g., id. FI 67-101; and

 

il Specifically, Post may testify regarding the transactions
involving Black Elk Energy Offshore Operations LLC (“Black
Elk”), see Post Report IG@ 70-84, Agera Energy LLC, see id. Wf
85-95, the Nordlicht Side Letter, see id. 47 96-101, and the
alleged overvaluation schemes, see id. QI 102-111, which were
complex and allegedly designed to obfuscate the ultimate goal of
dissipating PPVA’s assets for the benefit of Platinum Management
and its affiliates and owners. See SLSJ, LLC v. Kleban, 277 F.
Supp. 3d 258, 270 (D. Conn. 2017) (“[I]n a complex action
regarding corporate or securities law, expert testimony may help
a jury understand unfamiliar terms and concepts” and expert

 

 

 

10

 

 

 

 
Case 1:18-cv-06658-JSR Document 889 Filed 06/29/20 Page 11 of 42

e Importance of NAVs to a hedge fund and that certain
transactions effectuated by Platinum Management were
carried out in order to justify inflated valuations and
strip its assets of values, see, e.g., id. TL 102-11.

These statements are not, contrary to Huberfeld’s assertions,

legal conclusions. See Pretter v. Metro-North Commuter R. Co.,

 

No. 00-cv-4366 (JSR), 2002 WL 31163876, at *1 (S.D.N.Y. Sept.
30, 2002) (“[E]xpert testimony is not objectionable because it
embraces an ultimate issue to be decided by the trier of
fact.”). Instead, they seek to contextualize the evidence so
that the jury may understand the standards under which Platinum
Management and its managers were operating with respect to
management of PPVA’s assets, as well as standard industry
practices by investment managers to meet such standards. See

United States v. Bilzerian, 926 F.2d 1285, 1295 (2d Cir. 1991).

 

IIL. Testimony on what the relevant law is

Section V of the Post Report opines on the existence and
contours of the fiduciary duties of care and loyalty owed by
defendants to PPVA, see Post Report FTI 34-37, and discusses the

legal prohibitions against “fraud and deceit and making untrue

 

testimony that embraces an ultimate issue to be decided by the
jury is permitted, as long as those opinions do not “merely tell
the jury what result to reach.”).

il
Case 1:18-cv-06658-JSR Document 889 Filed 06/29/20 Page 12 of 42

statements” under the Investment Advisors Act of 1940, see Post
Report @If@ 38-41.

The Court finds that Post may provide testimony based on
these portions of the report, so long as his statements are, in
fact, what the law is as previously determined by the Court.
Indeed, if Post simply recites what the law truly is, Post’s
testimony can be hardly said to “usurp the role of the trial
judge in instructing the jury as to the applicable law,” which
is the main concern behind the prohibition against a witness’
instruction of applicable principles of law to the jury. United

States v. Lumpkin, 192 F.3d 280, 289 (2d Cir. 1999) .+9

 

 

 

12 In addition, as referenced above, the Post Report
frequently makes use of the legal terms “alter ego,” :
“fraudulent,” “statutorily required,” and the like. See, e.g.,
id. @ 13.

13 As the Court stated at oral argument, the Court’s practice
is not to grant limiting instructions to the jury after letting
experts opine on whatever they think the law is. See Transcript
dated June 12, 2020. Instead, the Court’s Individual Rules of
Practice direct the parties, before the start of the trial, to
submit their proposed charges to the jury so that the Court can
determine what the law is at the onset of trial. Furthermore, it
is the Court’s practice, on one of the first days of the trial,
to give the jury a high-level overview of the relevant law as
determined by the Court. The Court expects that this practice
will moot many concerns raised with respect to whether experts
may opine on what the law is.

 

 

 

12

 
Case 1:18-cv-06658-JSR Document 889 Filed 06/29/20 Page 13 of 42

Conversely, if the parties dispute what the relevant law
provides,!4 the expert may not state what the law is unless and
until the Court makes a determination. Accordingly, if there is
any dispute as such, parties should file appropriate motions in
limine prior to trial, following the procedure laid out in the
Court’s Individual Rules of Practice.

Iv. Testimony based on background information in Section IV

Huberfeld argues that Post may not testify on matters such
as the relevant companies, their structures, and the rights and
obligations related to those companies, see Post Report Wf 14-
21, because they are testimony on “lay matters” that are
“neither scientific nor in any way beyond the jury’s ken.”

Andrews v. Metro North Commuter R. Co., 882 F.2d 705, 708 (2d

 

Cir. 1989) .1
Not so. This case is far from those involving uncomplicated

facts that the jury is capable of understanding on their own.

 

14 For instance, during oral argument, counsel for Bodner
raised a concern that @ 41 of the Post Report based on the
Investment Advisor Act may not be entirely accurate on the
ground that there might have been other disclosure obligations
at play arising from investment management agreements and other
relevant contracts. See Transcript dated June 12, 2020.

15 In his reply brief, Huberfeld argues for the first time
that Section IV is an end-run around evidentiary rules, as this
Section is based on allegedly inadmissible hearsay or
objectionable evidence. See Huberfeld Reply 2, 4-5, 4 n.4.
However, the Court “will not consider an argument raised for
the first time in a reply brief.” United States v. Yousef, 327
F.3d 56, 115 (2d Cir. 2003).

 

13
Case 1:18-cv-06658-JSR Document 889 Filed 06/29/20 Page 14 of 42

See In re Longtop Fin. Techs. Ltd. Sec. Litig., 32 F. Supp. 3d

 

453, 462 (S.D.N.Y. 2014). For instance, Post’s explanation of
Platinum Management’s role in the managing of PPVA and fund
structures, see Post Report (71 14-21; see also id. WI 25-32,
will synthesize and summarize evidence in a manner that
“streamline[s] the presentation of [evidence] to the jury,
saving the jury time and avoiding unnecessary confusion.” Louis

Vuitton Malletier S.A. v. Sunny Merch. Corp., 97 F. Supp. 3d

 

485, 504 (S.D.N.Y. 2015).

Huberfeld further argues that many parts of Section IV are
presented “solely for the purpose of constructing a factual
narrative based upon record evidence” under the guise of

“background.” Highland Capital Mgmt., L.P. v. Schneider, 379 F.

 

Supp. 2d 461, 469 (S.D.N.Y. 2005). For instance, Huberfeld
points to 7 24, which states:

These owners and executives of [Platinum Management]
regularly met for partner dinners and at their shared
offices at [Platinum Management] and Beechwood to discuss
and direct investment and asset allocation strategy for
the Master Fund and the other funds under their control.
[I]t is clear from the evidence with regard to the
investment management functions at [Platinum Management],
ultimate authority and control resided with
Huberfeld.

Post Report qT 24.
However, an expert may lay a factual foundation for his or

her opinion. See Amorgianos v. Nat’1 R.R. Passenger Corp., 303

 

F.3d 256, 266-67 (2d Cir. 2002). Therefore, Post may testify on

14

 

 

 
Case 1:18-cv-06658-JSR Document 889 Filed 06/29/20 Page 15 of 42

these background facts discussed in Section IV, subject to the
exclusions and conditions stated elsewhere in this Opinion and
Order, so long as they are relevant to laying a foundation for
his expert testimony such as in the case of @ 24. See also

United States v. Bilzerian, 926 F.2d 1285, 1294 (2d Cir. 1991)

 

(holding that, in order to assist the trier of fact in
understanding the evidence, “an expert may opine on an issue of
fact within the jury’s province” so long as they do not “give
testimony stating ultimate legal conclusions based on those
facts”).
Vv. Testimony using emotionally charged rhetoric

The Court will not permit any testimony based on
emotionally charged rhetoric. See, e.g., Post Report @ 95 (“The
foregoing set of transactions demonstrate how [Platinum
Management] flagrantly disregarded its fiduciary duty”)
(emphasis added). In this example, Post may use a different
adverb, such as “materially,” in his testimony.

Analysis — Bodner’s Motion
The remaining claims against Bodner?® generally allege that

Bodner participated in a fraudulent scheme to overvalue the NAVs

 

16 These consist of claims for breach of fiduciary duty,
fraud, constructive fraud, aiding and abetting breach of
fiduciary duty, and aiding and abetting fraud, to the extent
that they are premised on the overvaluation of NAVs of PPVA’Ss
assets.

15

 

 

 
Case 1:18-cv-06658-JSR Document 889 Filed 06/29/20 Page 16 of 42

of PPVA’s assets, thereby enabling Platinum individuals,
including Bodner, to siphon off unearned management and
‘incentive fees from PPVA. Plaintiffs offer the Quintero Report
to support the above claims and to quantify the resulting
damages in the form of inflated management and incentive fees
during the period from December 2012 to March 2016 (“Damages
Period”). See Quintero Report @ l(a).?

While Quintero’s qualification as an expert is undisputed,}8
Bodner brings (unlike Huberfeld’s challenges against the Post
Report) pure Daubert-like and Rule 702 challenges against the
Quintero Report, questioning the reliability of Quintero’s
methodology and the application of the methodology to the data.

VI. Whether Quintero’s valuation opinions fail to satisfy
Daubert and Rule 702

While it is true that any one “minor flaw in an expert’s
reasoning or a slight modification of an otherwise reliable

method will not render an expert’s opinion per se inadmissible,”

 

WW Also, plaintiffs note that Quintero will provide testimony
on damages incurred by PPVA because of various allegedly
fraudulent transactions, including the transactions in
connection with PPVA’s interests in Black Elk and Agera. This
part of the Quintero Report was not challenged by the instant
motions. See Pis. Bodner Opp. 1-2.

18 In brief, he has had “forty years of experience as a
financial professional, with specific expertise in mergers &
acquisitions (“M&A”), valuations of businesses and securities,
financial restructuring, bankruptcy & insolvency, and forensic
accounting.” Quintero Report @ 3.

16

 

 

 

 

 

 

 
Case 1:18-cv-06658-JSR Document 889 Filed 06/29/20 Page 17 of 42

multiple “indicia of unreliability” will. Amorgianos v. Amtrak,

 

303 F.3d 256, 265, 267 (2d Cir. 2002). Such indicia of
unreliability may include, among others, an expert’s “inability
to explain a number of variables and assumptions used in his
analysis,” failure to independently verify information provided
to him by counsel, or glaring or admitted errors in his

analysis. Lippe v. Bairnco Corp., 99 F. App’x, 274, 279 (2d Cir.

 

2004) (summary order). Ultimately, “[t]he judge should only
exclude the evidence if the flaw is large enough that the expert
lacks good grounds for his or her conclusions.” Amorgianos, 303
F.3d at 267.

A. Quintero’s valuation methodology, generally

In his report, Quintero provides valuation opinions on
eight illiquid positions in the PPVA portfolio. See Quintero
Report 17 tbhl.1, Exs. 23-30. Generally, in estimating “true”
value of each asset, he draws a straight line from a higher
estimated value (a) as of December 2012 (the beginning of the
Damages Period) or (b) at a later point in time that he accepts
as fairly stated (e.g., an acquisition price) to a lower
estimated value (x) as of March 2016 (the end of the Damages
Period) or (y) at an earlier point in time when a given asset
was sold. See generally Quintero Report Exs. 23-30.

Bodner argues that Post’s testimony on valuations should

all be excluded because his methodology is unsound. In Bodner’s

17

 

 

 

 
Case 1:18-cv-06658-JSR Document 889 Filed 06/29/20 Page 18 of 42

view, Quintero should have attempted to ascertain fair values as
of particular measurement dates, rather than using the (
“straight-line” method.!9 That is, in Bodner’s view, Quintero
should have instead engaged in a full-blown appraisal of each
asset -- based on traditional valuation methods of a cost
approach, a market comparison approach, and/or an income
approach -- to opine on the “price the holder would [have
received] from selling the asset in an orderly transaction at

the measurement date.” Federal Housing Financial Agency v.

 

Nomura Holding Am. Inc., No. ll-cv-6201 (DLC), 2015 WL 629336,

 

at *3 (S.D.N.Y. Feb. 13, 2015) (citing Statement of Financial

Accounting Standards 157) (emphasis added) .?°

 

19 By way of demonstration, Bodner asserts that, instead of
engaging in a linear extrapolation between the estimated :
December 2012 value and the estimated March 2016 value to
estimate the “true” value as of January 2015, Quintero should
have carried out an actual valuation as of January 2015.

20 Furthermore, Bodner argues that Quintero’s assumption that
the decline in value would occur in a straight line is
illogical. See Bodner Mem. 8. In Bodner’s view, asset values may
decline slowly for the most part and fall precipitously ina
short period of time immediately preceding the collapse of a
business. However, although that may be so, it is just as
possible that asset values would substantially decline right
after the analytical start date and decline slowly afterwards,
depending on what happened to the business at issue. If that is
the case, Quintero’s method of using a straight line, despite
reasonable indications that the decline in value of many assets
was front-loaded, may actually be conservative in favor of
Bodner.

18
Case 1:18-cv-06658-JSR Document 889 Filed 06/29/20 Page 19 of 42

Although Quintero’s methodology is indeed unconventional,
that appears to be a function of the fact that standard
valuation methods may well be unavailable and inadequate with
respect to the investments at issue. A cost approach may not
have been viable, because Platinum was allegedly stating
valuations many multiples in excess of its acquisition costs;
market value comparisons may have been inadequate given lack of
comparability in reference to assets in Platinum’s highly
idiosyncratic investments; and an income approach, which
requires reliable financial data from which a discounted cash
flow can be determined, may have been rendered challenging by
Platinum’s allegedly discredited financial data. See also
Deposition of Ronald G. Quintero, ECF Nos. 635-4, 639-1 Ex. 3
(“Quintero Dep.”), at 217:8-221:18.7! Further complicating the
use of traditional methods was that assets at issue were all
“Level 3” assets -- essentially highly illiquid investments in
early-stage or speculative companies -- reflecting an absence of

observable and verifiable market and financial inputs and

 

21 In his reply brief, Bodner responds that these assertions
ring hollow given the contemporaneous work done by the first—
class valuators and auditors that validated Platinum’s own
valuations. See Bodner Reply 8 n.5. However, a key part of
plaintiffs’ claims in this action is that these valuators and
auditors were also duped by defendants. Therefore, it is more
proper for the jury to determine which expert’s opinion is more
credible, rather than for the Court to outright exclude this
portion of the Quintero Report.

19

 

 

 

 

 
Case 1:18-cv-06658-JSR Document 889 Filed 06/29/20 Page 20 of 42

entailing the highest degree of subjectivity and difficulty in
valuations, all of which arguably allowed a lot of room for
defendants to engage in manipulation of values. See Quintero
Report 9, 11. Further still, Bodner’s assertion is tantamount to
asking plaintiffs to present an analysis of damages that derives
from the very same financial data devised by defendants ina
sophisticated manner to allegedly defraud and conceal their
schemes, which would be illogical and inequitable.

After all, “[g]eneral acceptance” of the unconventional
straight-line method “is not a necessary precondition to the
admissibility of scientific evidence under the Federal Rules of

Evidence” Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579, 597

 

(1993). And, in his report, Quintero did not stop at drawing a
straight line - he provided reasons validating his proposition
with reference to contemporaneous value indicators
ascertainable.

For these reasons, the Court will generally permit
Quintero’s testimony on his valuation opinions, subject to a few
exceptions as discussed below, so long as he states clearly to
the jury that his methodology is non-traditional and explains
why he had to proceed in this manner.

B. Application of Quintero’s methodology to specific
assets

20

 

 

 

 

 
Case 1:18-cv-06658-JSR Document 889 Filed 06/29/20 Page 21 of 42

The Court finds that, generally, the application of
Quintero’s valuation methodology to each of the illiquid assets
at issue is reliable, save for three exceptions. Specifically,
Quintero may not testify regarding (1) his valuation opinion
reflected in Exhibits 20 and 25 of his report, as well as other
related parts of the report, where he compares the values
reported by Platinum Management and the values assigned by
third-party valuators to imply that Platinum Management
overvalued these assets, (2) his valuation opinion on PPVA’sS
investment in Over Everything, and (3) his valuation opinion on
PPVA’s investment in China Horizon.

1. Golden Gate Oil LLC

PPVA held membership and debt interests in Golden Gate Oil
LLC (“Golden Gate”) throughout the Damages Period. Quintero
assigns $37.4 million for PPVA’s 48% membership interests in
Golden Gate as of December 2012, adopting Platinum’s reported
valuation. He then reduces that amount on a straight-line basis
to about $2.7 million as of November 2014, which is when PPVA
bought out 50% membership interests in Golden Gate from another

equity holder for $2.7 million.*? Based on this equity analysis

 

22 Bodner argues that Quintero does not explain his approach
with respect to what happens after November 2014, while
continuing to charge defendants damages for that period. See
Bodner Mem. 11. In the Court’s review, it appears that Quintero
simply decreased this amount on a linear basis to $0 as of March

21

 

 

 

 

 
Case 1:18-cv-06658-JSR Document 889 Filed 06/29/20 Page 22 of 42

as well as a separate debt analysis (which is not disputed by
the parties), Quintero concludes that PPVA’s interests in Golden
Gate were overstated by over $139 million during the Damages
Period. See Quintero Report 17, Ex. 24. The Court finds this
application of the methodology generally reliable.

Bodner raises two objections. First, with respect to
Quintero’s statement that “[tjhe large disparities of aimost
S200MM between the values reported by Platinum and cost (Exs.
24,2 and 24.3) are not credible considering Golden Gate never
achieved a meaningful level of production,” Bodner argues that
this is nothing more than speaking with the benefit of
hindsight, because, although the oil field lacked production and
active wells at the moment, it had proven reserves according to
an independent oil and gas valuation firm, DeGolyer &
MacNaughton (“D&M”). See Bodner Mem. 10.

However, other evidence reasonably supports Quintero’s
statement at issue, creating a material dispute over facts.
Although D&M indicated so, Golden Gate’s oil production was
significantly below estimates, according to records from
California oil regulators and internal emails circulated among
Platinum and Beechwood executives, and none of Golden Gate’s

several approaches to extracting oil worked. See Quintero Report

 

 

 

 

 

 

 

 

2016, which appears reasonable given the precarious financial
and business prospects that Golden Gate faced.

22

 
Case 1:18-cv-06658-JSR Document 889 Filed 06/29/20 Page 23 of 42

Ex. 17; see also Pls. Bodner Opp. 14. Also, some of the key
factors Quintero relied upon were Platinum’s own acknowledgement
of overreliance on PV10,23 Platinum’s knowledge of Golden Gate’s
operational failures, and Platinum’s inability to finance these
operations. See, e.g., ECF No. 639-1, Ex. 6 (Mark Nordlicht
writing to a Golden Gate portfolio manager, “I cringe at the
lbillion pvi0 number as it doesn’t mean anything. Our pv 10 in
black elk of 1 billion is a number u can work off of but when u
have billion pv 10 on fields that are worth 15 in sale now, it
doesnt really mean much... .”). Moreover, other evidence
shows continued operational challenges, including well closures
and wells pumping primarily water. See ECF No. 639-1, Exs. 9,
10.24 All of this reasonably supports Quintero’s challenged
statement at issue, and therefore the Court rejects Bodner’s

motion to exclude this portion of Quintero’s testimony.

 

23 PV10 is the present value of estimated future oil and gas
revenues, net of estimated direct expenses and discounted at an
annual rate of 10%.

24 Furthermore, for instance, on April 5, 2013, a Black Elk
employee circulated to Nordlicht and David Levy a copy of a
Netherland Sewell & Associate (“NSAI”) preliminary reserve
report assessing Golden Gate’s proven, probable, and possible
reserves at about $160 million, substantially below the $1
billion PV10 ascribed to the same reserves in the year before by
D&M. Nordlicht responds, “How can there be such a big
discrepancy between d and m and nsai, I just don’t understand
it?” ECF No. 639-1, Ex. 7.

23

 
Case 1:18-cv-06658-JSR Document 889 Filed 06/29/20 Page 24 of 42

Second, with respect to Quintero’s statement that “Golden
Gate was in a shutdown mode by 2016; the Liquidator has not
realized any proceeds from Golden Gate debt or equity
investments as of the date of this report [(i.e., November 14,
2019)],” see Quintero Report Ex. 24, Bodner argues that the
market for oil reserves in November 2019 says nothing about the
price that an orderly transaction would have produced in, say,
January 2015. See Bodner Mem. 11. However, again, the Court
finds Quintero’s approach in this respect reasonable: in
November 2014, PPVA bought out a third-party’s 50% equity
interest in Golden Gate for less than $3 million in a market
transaction, and the business prospects of Golden Gate did not
improve since. See Quintero Report Ex. 24 (“It is not credible
that a 50% membership interest would be sold at an implied 100%
equity value of $5.4 MM if the equity was worth $181 MM during
the 4th quarter of 2014, as indicated in Platinum's
valuation.”); see also Quintero Dep. 236:19-237:7.

Essentially, Bodner is asking the Court to find the
valuation work of Platinum’s auditors and valuation agents
authoritative and to reject Quintero’s approach simply because
he placed greater weight on contemporaneous evidence of
Platinum’s failed attempts to revive Golden Gate’s oil and gas
wells than on PV10 estimates. This is an improper basis for

excluding expert testimony. See Scott v. Chipotle Mexican Grill,

 

 

 

 

24

 

 
Case 1:18-cv-06658-JSR Document 889 Filed 06/29/20 Page 25 of 42

Inc., 315 F.R.D. 33, 43 (S.D.N.Y. 2016) (“The duty of

 

determining the weight and sufficiency of the evidence on which
the expert relied lies with the jury, rather than the trial
court.”).

2. Northstar Offshore Group, LLC

In Exhibit 25, Quintero estimates the value of PPVA’s
interests in Northstar Offshore Group, LLC (“Northstar”), an oil
and gas exploration company, by drawing a decreasing line from
$136.6 million as of September 2014 (which Quintero accepted
from Platinum’s valuation and which is close to the price at
which Northstar assets were acquired a few months prior) to
$182,000 as of March 2016, in light of the fact that Northstar
went bankrupt later in 2016. See Quintero Report Ex. 25.

Bodner argues that it was improper of Quintero to rely on
the bankruptcy sale of Northstar’s assets after the Damages
Period to conclude that PPVA’s investment in Northstar near the
end of the Damages Period was worth almost nothing, which would
imply that Platinum overvalued the Northstar assets by $192.7
million in March 2016. See Bodner Mem. 7-8.

Nevertheless, not only is the low bankruptcy sale price of
Northstar’s assets reasonable evidence of Platinum’s
overvaluation at the end of the Damages Period, but also
Quintero relies on other contemporaneous evidence hinting at

Northstar’s precarious financial conditions: December 2014 and

25

 

 

 
Case 1:18-cv-06658-JSR Document 889 Filed 06/29/20 Page 26 of 42

April 2015 financial statements, see Quintero Report Ex. 25; ECF
No. 392-2, Ex. 11, a declaration submitted by the Chief
Financial Officer of Northstar as part of the bankruptcy
proceedings, stating that “the lack of capital and high repair
costs on the properties have handicapped [Northstar’s] ability
to significantly enhance the production and cash flow of the
Black Elk assets,” see Quintero Report Ex. 25, at 2; an August
12, 2015 email from a Northstar employee to Platinum executives
pleading for a couple of millions of dollars for funding, see
ECF No. 392-2, Ex.13; and a December 28, 2015 email from
Nordlicht to a Platinum employee stating that Northstar at that
time was insolvent, see ECF No. 392-2, Ex. 14. For these
reasons, Quintero’s approach here is reasonably supported, and
thus the Court denies Bodner’s motion to exclude Quintero’s
testimony on Northstar valuation.

3. Black Elk Energy Offshore Operations LLC

Over the course of the Damages Period, PPVA held a number
of debt and equity interests in Black Elk, an oil and gas
exploration company. See Quintero Report Ex. 23. The main thrust
of Quintero’s opinion relating to Black Elk is that, from the
time of the explosion on Black Elk’s West Delta 32 platform in
November 2012 until the sale of substantially all of Black Elk’s
assets to Renaissance Offshore LLC in August 2014 (“Renaissance

Sale”), Black Elk suffered a steady deterioration in its

26

 

 

 

 
Case 1:18-cv-06658-JSR Document 889 Filed 06/29/20 Page 27 of 42

financial condition that rendered Black Elk unable to pay its
creditors, while Platinum valued the common equity positions
held by PPVA as high as $191 million during the Damages Period.
See id.

It is true that Quintero’s opinion that Platinum overvalued
Black Elk assets is in part based on his observation that the
“reported fair value” by Platinum was higher than the values
assigned by third party valuators. See Quintero Report Ex. 23.5.
As Bodner points out, this is highly misleading given that

valuators were tasked to value only Level 3 assets (i.e., the

 

non-publicly traded portion of PPVA’s Black Elk securities), but
not Black Elk senior notes for which there was a readily
available market price. Therefore, the Court excludes any
testimony based on Exhibit 23.5 or any other parts of the
report, such as Exhibit 20, stating that Platinum overvalued its
assets on the basis of comparison with the ranges of values
assigned by independent valuators. See Lippe, 288 B.R. at 686;
see also Quintero Dep. 152:5-155:23 (Quintero conceding that his
Exhibit 20 does not account for Level 1 and 2 positions that the
valuators were not tasked to review).

However, the Court rejects Bodner’s request that Quintero’s
testimony on valuation of Black Elk notes and other investments
be excluded. Exhibit 23.5 was not the only basis for Quintero’s

valuation opinion on Black Elk notes; elsewhere, Quintero

27

 

 

 

 

 

 

 

 
Case 1:18-cv-06658-JSR Document 889 Filed 06/29/20 Page 28 of 42

engaged in a careful analysis to justify his valuation, writing,
for instance: “13.75% corporate bonds, which were publicly
traded, eroded to 2% of par value by 3/16 (Exhibit 23.2, p. 2),
whereas Platinum reported them at more than 80% of par value at
3/16 (Exhibit 23.2, p. 1); after the bankruptcy filing, the
bonds fell in price that were generally below 25% of par value,
and as low as 1% of par value; Platinum did not begin to take
significant markdowns until May 2015 (Exhibit 23.2).” Quintero
Report @ 23.

With respect to equity interests in Black Elk generally,
Quintero reduces their value from December 2012 on a straight-
line basis to August 2014, when the Renaissance Sale occurred.
At this endpoint, Quintero assigns zero value to equity
interests in Black Elk, writing: “since [fair value] is a
function of production capability, oil prices, and cost
structure rather than changes in equity investment, reported
[fair value] at 12/12 was reduced on a straight-line basis to $0
upon the Renaissance Sale, which deprived the Company of any
remaining potential to meet its financial obligations.” Quintero
Report Ex. 23.

Bodner attacks Quintero’s assignment of zero value to Black
Elk equity securities after the Renaissance Sale, noting that
Black Elk senior notes traded publicly at around 90 percent of

par in September and October of 2014, a few months after the

28

 

 

 

 

 

 
Case 1:18-cv-06658-JSR Document 889 Filed 06/29/20 Page 29 of 42

Renaissance Sale. See Quintero Dep. 140:14-141:22. However,
Quintero’s assumption of zero value after the Renaissance Sale
is reasonably supported by his observation that the sale
“deprived the Company of any remaining potential to meet its
financial obligations and obtain a positive equity value.”
Quintero Report Ex. 23. If Bodner wishes to contest this portion
of the opinion, the proper avenue is cross-examination, not
exclusion of Quintero’s opinion. Moreover, Quintero’s opinion
regarding the steady and significant decline of Black Elk’s
equity value is reasonably based on Black Elk’s quarterly and
annual filings with the U.S. Securities and Exchange Commission
at the time, see Quintero Report Ex. 23.4, and his review of
contemporaneous emails by Platinum Management representatives,
see Quintero Dep. 190:22-192:4.

To sum up, the Court grants Bodner’s motion to exclude
testimony based on Exhibits 23.5 and 20, but denies his motion
to preclude Quintero from testifying on valuation of Black Elk
investments.

4, PEDEVCO Corp.

In valuing PPVA’s equity and debt investments in PEDEVCO
Corp. (“PEDEVCO”), Quintero draws a straight line from $36.5
million of the NAV estimated as of May 2015 to $5.66 million of
the NAV estimated as of March 2016, where the $5.66 million

figure comes from the Liquidators’ estimates of anticipated

29

 

 

 

 

 

 

 

 
Case 1:18-cv-06658-JSR Document 889 Filed 06/29/20 Page 30 of 42

realization from a potential sale of PEDEVCO. See Quintero
Report Ex. 27.

While Bodner criticizes this approach for drawing a
straight line and using an estimated “fire sale” price as the
end price, see Bodner Mem. 14, the Court finds Quintero’s
approach reliable. The basis for such a decline was adequate
based on Quintero’s stated observations, informed by publicly
disclosed financials, that: “During the 4 quarters ending 6/16,
PEDEVCO had: (1) minimal and declining revenues; (2) consistent
deficits in cash flow from operating activities, discretionary,
and EBITDA; (3) declining cash, net working capital, and
stockholders’ equity; and (4) its debt balance grew. Also,
during this time period its market capitalization declined from
$19.89MM to $8.69MM.” Quintero Ex. 27. Therefore, the Court
denies Bodner’s motion to exclude Quintero’s testimony on
PEDEVCO valuation.

5. Desert Hawk Gold Corp.

Quintero offers that the reported values of PPVA’s
interests in Desert Hawk Gold Corp. (“Desert Hawk”), a mineral
exploration firm, from December 2012 through March 2016
“exceeded [his estimated] fair values by as much as $23.63 MM.”
Quintero Report Ex. 28. In reaching that conclusion, Quintero

makes estimates of “true” values by drawing a straight line from

30

 

gota wgngenormonnenon ste swe

 

 

 

 
Case 1:18-cv-06658-JSR Document 889 Filed 06/29/20 Page 31 of 42

Platinum’s own valuation as of March 2013 to the sale price as
of 2016 when the Liquidators sold the asset. See id.

The Court again finds this approach reasonable. Quintero
took into account, in addition to the sale price, internal
Platinum emails discussing operational difficulties during the
Damages Period as well as the possibility that Platinum would
cause PPVA to foreclose on its equity interest, which would have
had the effect of reducing the value of PPVA’s equity interest
to zero. See Quintero Report Ex. 28. Accordingly, Bodner’s
motion to exclude Quintero’s testimony on Desert Hawk valuation
is denied.

6. Over Everything LLC

Quintero opines, without any explanation, that the NAV of
the investment in Over Everything in September 2014 was $4.74
million. Quintero then states that, as of March 2016, the
investment was worth $0, because, inter alia: Over Everything’s
May 2015 balance sheet indicated that it was insolvent; its
weekly cash burn rate was $263,000 in September 2015; upon the
sale of Over Everything’s assets, there would be no funds
remaining for PPVA’s equity position because of certain senior
debt. See Quintero Report Ex. 29; see also ECF No. 639-2, Exs.
15, 16. As before, Quintero draws a straight line from the
estimated value as of September 2014 down to the estimated value

as of March 2016. See Quintero Report Ex. 29.

31

 

 

 
Case 1:18-cv-06658-JSR Document 889 Filed 06/29/20 Page 32 of 42

Although the Court finds it reasonable to assign $0 value
to the investment as of May 2015, it is unclear to the Court how
Quintero came up the $4.74 million starting figure. Accordingly,
the Court grants Bodner’s motion to exclude Quintero’s testimony
on Over Everything valuation.

7. Michael Goldberg Receivable

The Quintero Report describes how Michael Goldberg, a
former employee of Platinum, allegedly owed certain notes to
Platinum, secured by a portfolio of securities transferred from
Platinum to him in connection with his separation agreement. See
Quintero Report Ex. 30. However, the existence of such notes is
evidenced only by signed term sheets, and, therefore, Quintero
opines that these notes were effectively worthless, contrary to
Platinum’s positive valuation of this receivable at face value.
See id.

Bodner, assuming that such notes exist, argues that a
reasonable liquidator should have inquired about the status of
the receivable, attempted to obtain payment of the notes or
return of the portfolio, or taken discovery from Goldberg to see
if he had a copy of the notes, instead of concluding they do not

exist and assigning them zero value. See Bodner Mem. 15-16.

However, because the existence of meaningful documentation of

32

 

 

 

 

 
Case 1:18-cv-06658-JSR Document 889 Filed 06/29/20 Page 33 of 42

the notes appears to be disputed, 2° the Court finds that it is
acceptable for Quintero to value the alleged receivable as
worthless. In any event, Bodner is entitled to cross-examine
Quintero at trial and let the jury resolve this factual dispute.
Accordingly, Bodner’s motion to exclude Quintero’s testimony on
valuation of Goldberg receivable is denied.
8. China Horizon

Quintero also offers his opinion regarding PPVA’s
investment in China Horizon Holdings Limited (“China Horizon”),
a party to a joint venture with China Post, the postal service
of the People’s Republic of China. See Quintero Report Ex. 26.
Quintero opines that the alleged overvaluation cost PPVA $5.5
million in fees, relying on (1) the event in December 2015,
three months before the end of the Damages Period, where the
Chinese government pulled out of the venture to the detriment of
China Horizon, and (2) “[{vJalue estimated using the China
Horizon bridge loan as a proxy for the Company’s tangible
assets,” where this bridge loan was made in mid to late 2016

after the collapse of the joint venture. Id.

 

25 The lack of this documentation is an issue in a pending
litigation. See Platinum Partners Value Arbitrate Fund L.P. v.
Goldberg, No. 18-01650 (SCC) (Bankr. S.D.N.Y.).

 

33

 
Case 1:18-cv-06658-JSR Document 889 Filed 06/29/20 Page 34 of 42

Quintero’s report and plaintiffs’ opposition brief? provide
some explanation for why Platinum might have overvalued its
investments in China Horizon in or after December 2015 after the
Chinese government exited the joint venture, but they fail to
provide any explanation fully accounting for why Quintero’s
estimation of the NAV of the investments in China Horizon was

also significantly lower compared to Platinum’s reported value

 

before December 2015. Accordingly, given this unreliability, the

Court precludes Quintero from testifying on China Horizon

 

valuation.

VII. Whether Quintero’s damages opinion regarding excessive
incentive fees is inadmissible under Daubert

Based on the above valuation opinions, Quintero concludes
that the damages resulting from inflated management fees and
inflated incentive fees are at least, respectively, $15.844
million and $55.083 million. See Quintero Report (1 ll(a), 23,

33(a)-(b).?7 With respect to the incentive fees, Bodner

 

 

26 Plaintiffs emphasize that Quintero reviewed contemporaneous
documents regarding the detrimental effect that China Post’s
withdrawal from the joint venture had on the ability of China
Horizon to continue as a going concern. See ECF No. 639-2, Exs.
17-19.

 

27 The heading of Exhibit 21 states: “Fees Charged to [PPVA]
Based on AUM Reported by the Platinum, January 2012 Through
March 2016.” Quintero Report Ex. 21. Because the Damages Period
starts from December 2012, Bodner contends that Exhibit 21
purports to impermissibly include into damages incentive fees
from January 2012 through December 2012. However, contextually

 

34

 
Case 1:18-cv-06658-JSR Document 889 Filed 06/29/20 Page 35 of 42

challenges the $55.083 million figure on two grounds, both of
which the Court rejects.

A. Whether Quintero had no reliable support for the
assertion that PPVA actually paid $55.083 million in
excessive incentive fees

Bodner first argues that Quintero has no evidence to

support his assertion that PPVA actually paid, rather than that
PPVA was simply charged, $55.083 million in incentive fees. See
Bodner Mem. 17. According to the relevant partnership

agreements, outside investors (i.e., limited partners of the two

“Feeder Funds,”22 which, in turn, were limited partners of PPVA),

not PPVA, had a contractual obligation to allocate 20% incentive

 

 

 

 

it is obvious that “2012” in the heading of Exhibit 21 is a
typo, where Quintero meant to say 2013. See id. Ex. 21; see also
id. © 24.

28 There is less of a dispute with respect to management fees.
Damages arising from excessive management fee are calculated by
multiplying the amount of purported overvaluation by the
annualized rate of 2% on a monthly basis and summing them up for
the Damages Period. Bodner does not challenge the opinion that
damages attributable to excessive management fees amount to at
least $15.844 million. Quintero may therefore testify so at
trial, with proper reductions to account for the Court’s
exclusion of valuation opinions on Over Everything and China
Horizon investments.

29 These Feeder Funds were Platinum Partners Value Arbitrage
(USA) L.P., a Delaware limited partnership and on-shore fund for
U.S. taxpayers and Platinum Partners Value Arbitrage
(Intermediate) Ltd., a Cayman Islands exempted limited
partnership and off-shore fund for tax-exempt persons and
entities.

35

 

 
Case 1:18-cv-06658-JSR Document 889 Filed 06/29/20 Page 36 of 42

fees to those Feeder Funds’ general partner.%° Likewise, the
financial statements for the Feeder Funds explicitly identify
each year’s incentive allocation as a line item in the “change
in partners’ capital,” showing a reduction in capital to the
Feeder Funds’ limited partners and an increase in capital to the
Feeder Funds’ general partner. See ECF No. 634-10. The bottom
line, Bodner argues, is that the incentive allocation is a book
entry at the Feeder Fund level that has no impact on PPVA and on
assets under management by PPVA; therefore, no such payment by
PPVA ever occurred. See also ECF Nos. 634-7, 8, 9. Indeed,
Bodner argues, plaintiffs are unable to point to any evidence
showing any payment of incentive fees during the Damages
Period.?!

However, it is common sense that no one invests in a hedge
fund so that the money can sit in a feeder fund bank account;
rather, all funds invested at the feeder fund level are expected
to be transferred to the master fund for investments, where cash

would be transferred from the master fund to the feeder funds to

 

30 This general partner was Platinum Partners Value Arbitrage
LP, a Delaware limited partnership.

31 As to why incentive fees may have accrued but never
actually paid, Bodner, without providing any evidence,
speculates that the general partner of the Feeder Funds was
“reluctant to make actual cash redemptions within the Damages
Period” because of “liquidity constraints at PPVA.” Bodner Reply
4,

36

 

 

 

 

 

 
Case 1:18-cv-06658-JSR Document 889 Filed 06/29/20 Page 37 of 42

discharge the feeder funds’ obligation. Indeed, the Quintero
Report states: “The Feeder Funds did not have access to free
cash flow other than via the Master Fund [(1i.e., PPVA)]. We are
aware that the Feeder Funds looked to recharge fees and expenses
to the Master Fund which in turn transferred cash to the Feeder
Funds to discharge operational expenses. Redemptions were
similarly back to back transferred from the Master Fund to the
Feeder Funds.” Quintero Report App’x A.

As to Bodner’s claim that no evidence of payment exists,
this appears to be a heavily disputed factual issue. For
example, in February 2014, the Feeder Funds made cash payments
to the general partner account in the amount of $13.4 million,
and these payments were funded by cash transfers from PPVA. See
ECF No. 639-2, Exs. 20-23.3% Bodner argues that these payments

had no relation to incentive fees, whereas plaintiffs vehemently

argue to the contrary.3% Given that plaintiffs and Quintero have

 

32 Relatedly, although not in the context of incentive fees,
evidence shows that management fees charged at the feeder fund
level were actually paid by PPVA. See, e.g., ECF No. 639-2, Ex.
24 (evidencing the use of PPVA’s funds to pay more than $40
million in management fees to Platinum Management during the
Damages Period). By way of another example, plaintiffs assert
that PPVA made a payment of management fees related to what is
termed the Correctional Officers Benevolent Association bribery
scheme. See Pls. Bodner Opp. 4 n.4.

33 At oral argument, counsel for plaintiffs stated that

$55.083 million of payments relating to excessive incentive fees
can be precisely constructed by adding up (1) direct payments by

37

 

 

 

 

 

 

 
Case 1:18-cv-06658-JSR Document 889 Filed 06/29/20 Page 38 of 42

put forth some evidence from which it is not completely
unreasonable to infer that PPVA did make incentive fee payments
to the general partner of the Feeder Funds, the Court permits
Quintero to testify on this topic, after which the jury will
resolve this disputed factual issue.

B. Whether Quintero's calculation of the amount of damages

attributable to excessive incentive fees lacks reliable
methodology

Quintero calculates the damages attributable to excessive
incentive fees by multiplying the monthly changes in purported
overstatement by 20% and summing them up for the Damages Period.
See Quintero Report Exs. 23.1, 24.1, 25.1, 26.1, 27.1, 28.1,
29.1, 30.1. This is based on his assumption that incentive fees

are charged as 20% of net realized and unrealized monthly gains

 

 

 

 

 

 

PPVA to the general partner of the Feeder Funds and (2)
“surreptitious” payments that were made through issuing shares
in PPVA to the general partner account where the general partner
subsequently redeemed them for their full value in exchange for
cash, where all these payments are verifiable based on a close
review of Appendix A -- 410 pages in length, most of which are
spreadsheets -- of the Quintero Report. See Transcript dated
June 12, 2020. This argument was not raised in plaintiffs’
brief, but regardless the Court does not exclude Quintero’s
testimony on damages opinion on this ground and leaves it up to
the jury to determine whether the testimony regarding payments
of $55.083 million is credible. In addition, to the extent that
it is disputed if Appendix A is part of the Quintero Report, the
Court rules that it is so and therefore Quintero may testify
based on the spreadsheets at issue. However, Quintero is not
permitted to go outside the bounds of what is already in his
report (including the spreadsheets) in discussing the mechanism
through which PPVA allegedly made incentive fee payments,
directly or indirectly, to Platinum Management.

38

 

 
Case 1:18-cv-06658-JSR Document 889 Filed 06/29/20 Page 39 of 42

on assets under management, as well as other income on net
assets under management, subject to certain adjustments. See id.
q 23. Such calculation leads to $88.9 million, which is
ironically higher than the $55.083 million that Quintero himself
gathers as the total amount of incentive fees actually charged
(or paid, as plaintiffs contend) during the Damages Period. See
Quintero Report @ 21. In an attempt to resolve this inconvenient
discrepancy, Quintero phrases that the damages amount is “at
least” $50.083 million. See Quintero Report @{ 33.

The Court finds it problematic that Quintero’s calculated
damages figure exceeds what Quintero himself calculates as the
actual amount charged on (or paid by) PPVA, when the former
should be capped by the latter. This internal inconsistency*4 is
sufficient to preclude Quintero from testifying that damages

attributable to excessive incentive fees were $88.9 million or

“at least” $50.083 million.

 

34 Quintero tries to explain away this discrepancy by stating:
“This can occur, since realized and unrealized losses may be
offset against realized and unrealized gains for purposes of
calculating Incentive Fees. However, losses are absolute
reductions in Incentive Fees. If measured as of the end of the
Damages Period, since they can only be offset by subsequent
realized and unrealized gains, which is not likely for a fund
that is in liquidation.” Quintero Report @ 32. Putting aside the
fact that the last sentence makes no grammatical sense, it is
unclear how this explanation addresses a substantial discrepancy
in the amount of $38.817 million.

39

 

 

GEILE RRUMI NE IE GE S888 ERTS OSSBIA Pa

 

 

 

 

 
Case 1:18-cv-06658-JSR Document 889 Filed 06/29/20 Page 40 of 42

Nevertheless, Quintero may testify that damages
attributable to excessive incentive fees amount to $55.083
million. Bodner here argues that such damages figure must be
lower than $55.083 million, because some portion of that must

have been based on legitimate gains. However, Quintero’s

 

assumption here is, indeed, that all of $55.083 million was

illegitimately gained, given that Quintero’s estimated “true”

 

value for each and every asset at issue decreased over time
during the Damages Period; therefore, according to Quintero, no
incentive fees should have been paid, cumulatively, during the
Damages Period at all. See Quintero Report Exs. 23.1, 24.1,
25.1, 26.1, 27.1, 28.1, 29.1, 30.1.

In sum, Quintero may testify that the amount damages
attributable to excessive management fees is $55.083 million,

but not that such amount is “at least” $55.083 million or $88.9

 

million.

 

VIII. Whether Quintero’s theories regarding possible earlier
redemptions should be excluded

“Expert testimony should be excluded if it is speculative
or conjectural, or if it is based on assumptions that are so
unrealistic and contradictory as to suggest bad faith or to be
in essence an apples and oranges comparison.” Lippe v. Bairnco

Corp., 288 B.R. 678, 686 (S.D.N.Y. 2003), aff/d 99 F. App’x. 274

 

(2d Cir. 2004).

 

40
Case 1:18-cv-06658-JSR Document 889 Filed 06/29/20 Page 41 of 42

In @% 68-70 and Exhibit 39 of his report, Quintero writes
that, had Platinum Management made a “full and fair disclosure”
of assets under management and associated problems affecting
them, PPVA investors would have sought redemption of their
investments, possibly leading to the termination of the fund and
the cessation of management and incentive fees. Quintero
discusses five hypothetical scenarios of investor withdrawal at
different pace over time, and concludes that the amount of
damages in the form of such avoidable fees ranges from $65
million to $80 million. See Quintero Report Qf 65-73, Ex. 39.

The Court precludes Quintero from testifying on these five
scenarios and resulting conjecture that damages range from $65
million to $80 million. See Quintero Report @ 72, Ex. 39. The
$65 million figure is based on a scenario where 60%, 75%, 75%,
and 75% of investments had hypothetically been withdrawn
(cumulatively) as of 2013, 2014, 2015, and the first quarter of
2016, and the $80 million figure is based on another scenario
where 65%, 90%, 100%, and 100% of investments had hypothetically
been withdrawn (cumulatively) as of 2013, 2014, 2015, and the
first quarter of 2016. The assumptions behind each scenario are
entirely speculative and backed by no empirical support.

However, Quintero may testify that full and truthful
disclosures would have caused more investor redemptions (without

any quantification), because such hypothetical outcome would

4l

 

 

 

 

 

 

 

 

 

 
Case 1:18-cv-06658-JSR Document 889 Filed 06/29/20 Page 42 of 42

have been very likely. See Quintero Report FTI 65-71. Indeed, any
reasonable investor who discovers that his or her investments
were fraudulently valued would lose faith in their fund managers
and demand their money back.

Accordingly, the Court grants Bodner’s motion to exclude

Quintero’s testimony based on the five scenarios (l.e.,

 

quantification of the impact of hypothetical redemptions), while
denying Bodner’s motion to exclude Quintero’s testimony that
more redemption would have occurred had full disclosures been
made (i.e., the occurrence of hypothetical redemptions).

Analysis — Fuchs’ Motion

 

Because Fuchs joins the motions of Bodner and Huberfeld
without adding anything new, see ECF No. 630, Fuchs’ motion is
granted in part and denied in part consistent with the Court’s
rulings above on the motions of Huberfeld and Bodner.

Conclusion

In sum, the Court grants in part and denies in part the
motions of Huberfeld, Bodner, and Fuchs. The Clerk of the Court
is directed to close the entries bearing docket numbers 627,

632, and 630 in 18-cv-10936 and 868 and 871 in 18-cv-6658.

 

SO ORDERED.
Dated: New York, NY Kp
Og

Junedf, 2020 JED S. RAKOFF, U.S.D.J.

42

 
